Citation Nr: 1718773	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12 30-820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from April 1987 to April 1989.  

This matter is on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in April 2016.  A transcript of that hearing is of record.  

The Veteran submitted additional evidence prior to his adjudicative decisions, and at that time, he waived his right to initial consideration by the RO.  

In June 2016, the Board denied entitlement to a rating in excess of 20 percent for a left hip disability.  The Veteran appealed the case to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for Remand was granted by the Court in January 2017.  

In February 2017, the Veteran requested that his case be remanded to the agency of original jurisdiction (AOJ) for review of additional evidence that was submitted in connection with this appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.  


REMAND

Further development is necessary before final adjudication of the claim on appeal is made. 

At the outset, it is important to note that in the June 2016 Board decision, the Board found that the evidence did not support the assignment of a rating in excess of 20 percent.  The Board stated during a May 2014 VA examination, that the Veteran complained of stiffness of the left hip in cold weather.  Upon examination, he displayed less movement than normal, excess fatigability, and weakened movement.  However, the evidence did not show symptoms that were "marked in nature."  

The January 2017 Joint Remand indicated that vacatur and remand were warranted because the Board failed to provide adequate reasons or bases regarding the impact of the Veteran's flare-ups and whether the VA examination reports adequately addressed functional loss due to pain, including during flare-ups.  

The Veteran underwent VA examination reports in January 2011 and May 2014, and a private examination report in September 2014.  The May 2014 VA examination report constitutes evidence of flare-ups, but the typographical error(s) in the report made the extent and impact of the Veteran's flare-ups unclear.  The Veteran had some functional limitations, but the Board failed to discuss the Veteran's reported flare-ups or the extent to which his flare-ups impacted his functioning.  The Board failed to provide an adequate statement of reasons and bases regarding the functional loss, specifically the disabling effects of pain during flare-ups and whether VA provided an adequate medical opinion pursuant to VA's duty to assist.  The failure to address the Veteran's claims of flare-ups and pain rendered the Board's reasons and bases inadequate in this regard.  38 C.F.R. § 4.2 (2016).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As a result, the Board finds that the Veteran must be afforded another VA examination.  

Additionally, the VA joints examination should be consistent with the Court's holding in Corriera v. McDonald, 28 Vet. App. 158 (2016).  In Corriera, the Court found that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  These findings should be addressed in the examination of the left hip.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the VBMS file any medical treatment records, VA or non-VA, that may have come into existence since the time the claims file was last updated by the AOJ.  

2.  Following completion of the above, the Veteran should be afforded an appropriate VA examination to determine the current severity of his left hip traumatic arthritis, status post open reduction and internal fixation of fractured acetabulum with residual scar.  The VBMS and Virtual VA claims folders must be made available to and pertinent documents therein reviewed by the examiner in connection with the examination.  All indicated studies, to include range of motion studies, passive, active, weight-bearing and non-weight-bearing, should be conducted, and the examiner should review the results of any testing prior to completing the report.  

The examination report should include a detailed account of all symptomatology found to be present.  The examiner should address functional loss during flare-ups or following repeated use and the disabling effect of pain during flare-ups.  The examiner should consider all VA and any private examinations or opinions performed in connection with the left hip disability claim and attempt to reconcile the May 2014 examination findings regarding whether the Veteran's left hip disability is "marked with knee or hip disability."  The examiner should discuss the severity of the left hip throughout the appellate period.  

The examiner should provide a complete rationale for the opinions/conclusions reached, whether favorable or unfavorable, citing the objective medical findings leading to the conclusions.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's left hip claim based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

